Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: At Dresner Corporate Services Robert L. Johnson, President & CEO or Curtis R. Kollar, Chief Financial Officer Steve Carr 312-780-7211 706-645-1391 scarr@dresnerco.com bjohnson@charterbank.net or ckollar@ charterbank.net CHARTER FINANCIAL DECLARES QUARTERLY CASH DIVIDEND WEST POINT, Ga., August 23, 2011—Charter Financial Corporation (NASDAQ: CHFN) today announced that its board of directors has declared a quarterly cash dividend of 5 cents per share. The dividend is payable on September 29, 2011, to stockholders of record September 13, 2011. Charter Financial Corporation is a savings and loan holding company and the parent of CharterBank, a full-service community bank and a federal savings institution.CharterBank is headquartered in West Point, Georgia, and operates branches in central West Georgia and East Alabama.CharterBank’s deposits are insured by the Federal Deposit Insurance Corporation. ###
